Citation Nr: 0312235	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  98-04 040	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for bronchial asthma with 
psychophysiological pulmonary reaction, currently evaluated 
as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from August 1946 to August 
1949 and from September 1949 to June 1961.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a July 1997 rating decision by the New Orleans, Louisiana RO.  

In October 2000, a hearing before the undersigned Veterans 
Law Judge was held at the New Orleans RO.  A transcript of 
this hearing is of record.  This case was before the Board in 
February 2001 when it was remanded for additional 
development.


REMAND

The appellant contends that his service-connected bronchial 
asthma with psychophysiological pulmonary reaction is more 
disabling than currently evaluated.

In the February 2001 Remand, the Board directed the RO, in 
pertinent part, to schedule the veteran for a VA psychiatric 
examination for the purpose of determining the current degree 
of severity of the veteran's psychophysiological pulmonary 
reaction.  The examiner was to describe all symptomatology 
due to the veteran's service-connected psychiatric 
disability.

The veteran underwent a VA psychiatric examination in August 
2001.  The August 2001 examination report notes diagnoses of 
psychological factors affecting physical condition, anxiety 
disorder not otherwise specified (probably panic disorder) 
and depressive disorder not otherwise specified (in 
remission).  In June 2002, the VA examiner met with the 
veteran to obtain an update of his present situation.  The 
examiner then provided an additional medical opinion for the 
record.  He noted that the veteran's depressive disorder had 
worsened in the past year following the death of his son.  
The examiner stated, "it is clear that the breathing 
problems and the anxiety disorder are intertwined, and were 
present during [the veteran's] period of [m]ilitary 
service[.] . . . [T]his preliminary onset did apparently 
occur during his period of active service."

In a March 2003 statement, the veteran's representative 
argued that the veteran is entitled to service connection for 
his currently present acquired psychiatric disability.  The 
Board notes that the RO has not yet addressed the issue of 
entitlement to service connection for the currently diagnosed 
acquired psychiatric disorders.

The Board regrets any further delay in this case.  However, 
for the reason stated above, this case is REMANDED for the 
following action:

1.  The RO should undertake any 
development it determines is required to 
comply with 38 U.S.C.A. §§ 5102, 5103, 
5103A (West 2002) and 38 C.F.R. §§ 3.159, 
3.326 (2002).

2.  Thereafter, the RO should adjudicate 
the issue of entitlement to service 
connection for psychiatric disability, 
other than psychophysiological pulmonary 
reaction.  The RO should inform the 
veteran of his appellate rights with 
respect to this decision.

3.  If service connection is granted for 
additional psychiatric disability, the RO 
should determine if the service-connected 
psychiatric disability should be 
separately rated from the service-
connected bronchial asthma.

4.  Unless the benefit sought on appeal 
is granted to the veteran's satisfaction, 
he and his representative should be 
provided a supplemental statement of the 
case and an appropriate period of time 
for response.  In accordance with proper 
appellate procedures, the case should 
then be returned to the Board for further 
appellate consideration.

By this remand the Board intimates no opinion as to any final 
outcome warranted.  The veteran need take no action unless he 
is otherwise notified, but he may furnish additional evidence 
and argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




